Case 1:20-cv-09739-AJN Document 2 Filed 11/19/20 Page 1of1

United States District Court
Southern District of New York
Pro Se Office

    

/
Ss
a

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. |
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly
for Notices of Electronic Filing;
2. Ihave established a PACER account;

3. Lunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that | will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. Iwill promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if | wish to cancel this consent to electronic service;

5. Junderstand that I must regularly review the docket sheet of my case so that I do not
miss a filing; and

6. lunderstand that this consent applies only to the cases listed below and that if] file
additional cases in which I would like to receive electronic service of notices of
documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket
number (for example, John Doe v. New City, 10-CV-01234).

lo CU T7TFG
do CY J7Y¥O

 

MELWAN(, PRAKASH

 

 

Name (Last, First, MI) 7
fol Wh 23° ST. SuitEtb3, NYC, NY roe!)
Address City f State " Zip Code

dl l- S05 -1918 PAKRMELWAN/ @ComMcast. NET
Telephone Number E-mai ress
(/-1(Gr- AOR f— Le

Date Signature

Return completed form to:

Pro Se Office (Room 200}
500 Pearl Street
New York, NY 10007
